ROSS, Judge
(concurring specially).
[W]hile the Constitution protects against invasions of individual rights, it is not a suicide pact.
Kennedy v. Mendoza-Martinez, 372 U.S. 144, 160, 83 S.Ct. 554, 563, 9 L.Ed.2d 644 (1963).
One way to know you’ve misapplied constitutional safeguards is to recognize that the only people who benefit are drug dealers and maybe terrorists; no one else would care or even know that a police officer briefly repositioned their air-transported packages and allowed a police dog to sniff them.
The majority and dissenting opinions agree on a constitutional holding that, in my view, is wrong and dangerously so. I agree with the opinion of the court today that, if he needed it, Officer Meyer had reasonable articulable suspicion to administer the dog sniff of Eichers’s package. So we rightly affirm, and I will not add anything to the majority’s well-written exposition on that issue. But I write separately because I respectfully, but strongly, disagree with two positions shared between the majority and dissenting opinions: the first is that the federal Constitution required Officer Meyer to have reasonable suspicion that the package contained an illegal substance before he lowered the package to the floor for the dog sniff; and the second is that the state constitution required him to have reasonable suspicion before he subjected the package to the sniff.
Let me preface my constitutional view about the dog sniff by disclosing what I assume, and what I think is commonly assumed, about modern air-delivery processes. This will reveal my perspective about reasonable expectations as to both handling (the seizure issue) and privacy (the search issue) for those who send their packages by air couriers like Federal Express, United Parcel Service, and the United States Postal Service. I assume that any package I send or receive by air will be handled by a dozen people or more. I suppose it will be lifted, tossed, slid, flipped, lowered, and dropped. I suppose that it will be placed in bins, on shelves, in carts, on floors, through chutes, in trucks, on conveyor belts, on dollies, and in cargo holds. I suppose that its weight distribution, its balance, its markings, its density, *224its feel, its packaging, and its smell will be scrutinized by someone, some animal, or some instrument, possibly even an x-ray device like the one I surrender my carry-on baggage to before officials will allow me to take it onto an airplane. I suppose that it will be closely examined in every conceivable way to discern whether it is safe to put it into an airplane operated by people whose lives depend on it not blowing up. Or into the hands of a delivery person whose safety depends on there being no anthrax or ricin or C^4 inside. I suppose all of this because Ted Kaczynski, al-Qaeda, and others have demonstrated that some people will use airplanes to kill and because I know others are trying to stop them. And again, as the backdrop to my disagreement with my two fellow panel members, I suppose that these assumptions are universally held by reasonable people.
The Officer Did Not “Seize” the Package by Moving it for the Dog Sniff.
I do not believe that Officer Meyer’s moving the package from the conveyor belt to the floor for the purpose of walking his drug-detecting dog nearby constitutes a “seizure” under the Fourth Amendment. The majority correctly explains that, under United States Supreme Court precedent, a package being processed by a courier is “seized” when an officer intervenes and engages in “meaningful interference with an individual’s possessory interests in that property.” United States v. Jacobsen, 466 U.S. 109, 113, 104 S.Ct. 1652, 1656, 80 L.Ed.2d 85 (1984). The majority also correctly recognizes that no U.S. Supreme Court case has ever decided whether a seizure occurs the moment an airport police officer briefly places an air-delivered package aside to subject it to a dog sniff. Likewise, neither our state supreme court nor this court has ever decided the question. That question is therefore open in Minnesota.
The majority accurately cites several Eighth Circuit Court of Appeals decisions holding that an officer’s moving a package for a dog sniff constitutes a seizure. Influenced by these federal appellate decisions, which are not binding on this court, the majority similarly holds that Officer Meyer “remov[ed the package] from the stream of mail” and “asserted dominion and control over the package and its contents and meaningfully interfered with Eichers’s possessory interests.” The majority’s holding mirrors those federal court of appeals cases cited as support, but I think the federally repeated holding is wrong and that we should not follow it for three reasons. First, I doubt that the Eighth Circuit would render the same holding today, so the cases cited should not influence our thinking. Second, under more recent Eighth Circuit reasoning, the prior holding is wrong, exaggerating an air-delivery recipient’s possessory interest. And third, I think U.S. Supreme Court precedent renders unsustainable the notion that an officer’s brief placement of a package for a dog sniff removes the package “from the stream of the mail,” “meaningfully interferes” with its owner’s possessory interest, exhibits “dominion and control” over the package, or otherwise constitutes a “seizure.”
I doubt that the Eighth Circuit would today decide the cases relied on by the majority in the same way it did from 2002 to September 2006. All of the majority’s cited cases expressly addressing the issue were decided before the Eighth Circuit’s opinion in United States v. Zacher, 465 F.3d 336 (8th Cir.2006). Zacher looks a lot like this case, and it is the only one in which the Eighth Circuit analyzes how an officer’s briefly setting a package aside in a courier’s facility relates to the real issue of meaningful interference in the owner’s *225possessory interest. In Zacher, a FedEx employee summoned Bismarck police to the FedEx facility to examine a package being sent by a vendor whose frequency of mailings sparked the employee’s suspicions. 465 F.3d at 337. The employee handed the package to a detective, who took it and “placed it on the floor with several others” so that his drug-detecting dog could smell it. Id. The dog alerted to the package, indicating illegal drugs. Id. Except for the direct involvement by the courier’s employee, these facts are materially identical to ours.
The Zacher court relied on a recent opinion of the entire Eighth Circuit, United States v. Va Lerie, 424 F.3d 694 (8th Cir.2005) (en banc), and held that no constitutionally significant event occurred when the officer took the package and placed it on the floor of the FedEx facility to subject it to the dog sniff. Zacher, 465 F.3d at 338-39. The court reasoned that the officer’s behavior did not result in any meaningful interference with the recipient’s limited possessory interest in the shipped package because the police activity before the dog’s alert was too brief to have delayed the package’s timely delivery. See id. The officer’s handling of the package in placing it on the floor was similarly constitutionally insignificant “since a reasonable person could expect FedEx to handle his or her package the same way.” Id. at 339.
Zacher effectively and reasonably closed the door on the line of errant cases (cases the majority relies on today), by implicitly following the lucid reasoning of the concurring opinion in the first of those cases, United States v. Demoss, 279 F.3d 632 (8th Cir.2002). Reflecting more than a decade ago on an almost identical situation, which, coincidentally, happens also to have involved the actions of the same Minneapolis-St. Paul Airport police officer whose conduct is under scrutiny today, Judge Hansen believed that the package recipient maintained “no possessory interest in having his package routed on a particular conveyor belt, sorted in a particular area, or stored in any particular sorting bin for a particular amount of time.” Id. at 639 (Hansen, J., concurring). He was sure that no seizure had occurred. Id. Now that the Eighth Circuit’s decision in Zacher has effectively adopted exactly that reasoning, our court should borrow Judge Hansen’s language as it bears on Eichers’s limited possessory interest in the package from the short time Officer Meyer saw it until his dog alerted on it:
His only possessory interest in the package was timely delivery, and until Officer Meyer’s actions impinged upon that interest, there was no seizure. Officer Meyer’s action in merely lifting this parcel off a conveyor belt and setting it aside for a brief inspection that would not have otherwise interfered with timely delivery (but for the positive alert from the narcotics dog) impinged upon no cognizable Fourth Amendment interest.
Id. The Ninth Circuit has relied on both Judge Hansen’s concurring opinion in De-moss and the Eighth Circuit’s later opinion in Zacher, holding that an officer’s “ten minute detention of ... [a] package in the FedEx hold room without reasonable suspicion does not implicate [the appellant’s] Fourth Amendment rights” because “no seizure occurs if a package is detained in a manner that does not significantly interfere with its timely delivery in the normal course of business.” United States v. Quoc Viet Hoang, 486 F.3d 1156, 1160, 1162 (9th Cir.2007). To the extent we choose to be influenced by the Eighth Circuit’s interpretation of the Constitution, we should be influenced by Zacher, not the earlier caselaw. And so influenced, I disagree with the majority that the officer’s *226moving the package to the floor for a dog sniff constitutes a seizure under the Fourth Amendment.
But of course we are not bound to follow the Eighth Circuit’s newer analysis in Zacher. And the majority seems persuaded that the earlier cases are more reasonable than Zacher so that we should still follow them even if they no longer bind federal district courts in the Eighth Circuit. I therefore emphasize that, in addition to their being impliedly overruled by Zacher, I also think the Eighth Circuit’s pre-Zacher decisions are wrong on the question of seizure. This is because they exaggerate a person’s possessory interest in packages surrendered for air delivery. They do so by implicitly focusing on the officer’s subjective intent to conduct a dog sniff rather than on the possessor’s limited interest in the handling of the package and on any meaningful — as in real — interference with that interest.
The first case was Demoss. The De-moss majority held that “[a]s Meyer moved the package away from the convey- or belt and detained the package for a canine sniff, he exerted dominion and control over the package, that is, the package was seized for Fourth Amendment purposes.” 279 F.3d at 686 (internal quotation omitted). That conclusion is the extent of the Demoss majority’s analysis. It did not attempt to explain how the officer’s conduct met the Supreme Court’s standard for a seizure — a meaningful interference with the person’s possessory interest.
The next case cited by the majority today after Demoss is United States v. Walker, 324 F.3d 1032 (8th Cir.2003). In Walker, a California postal inspector marked a suspicious package being sent from Los Angeles to St. Paul and alerted a St. Paul postal inspector that it was en route. 324 F.3d at 1035. The St. Paul inspector pulled the package aside for a drug-dog sniff, which indicated drugs and led to the addressee’s arrest. Id. at 1035-36. In a single-sentence assessment, with no analysis of how the inspector’s conduct in moving the package aside for the dog sniff constituted any meaningful interference with the addressee’s possessory interest, the Walker court cited Demoss and echoed simply, “It is clear under our precedent that when [the St. Paul inspector] moved the package to a separate room for a canine sniff, the package was seized for Fourth Amendment purposes.” Id. at 1036.
The Eighth Circuit then decided United States v. Morones, 355 F.3d 1108 (2004). Morones involved an officer randomly inspecting parcels at the FedEx facility in Rialto, California. Id. at 1110. The officer noticed a priority package addressed to a recipient in Dubuque, Iowa. Id. He set the package aside and retrieved his drag-sniffing dog from his car. Id. The dog alerted to the package, leading to a warrant, a search, and an arrest in Iowa. Id. Without explaining how, the Morones court held only that “[the officer] exercised ‘meaningful interference’ with Morones’s ‘possessory interests’ in the package — that is, he seized it — when he removed it from the mail stream and held it for the dog sniff.” Id. at 1111.
The other two relevant Eighth Circuit decisions cited by the majority — Logan and Lakoskey — likewise reach cursory seizure conclusions, with no analysis as to how momentarily repositioning a package at a courier’s facility to conduct a dog sniff meaningfully interferes with the recipient’s or sender’s possessory interest. See United States v. Logan, 362 F.3d 530, 533 (8th Cir.2004) (citing Walker and Morones and stating only, “[u]nder our existing precedent it is clear this package was seized for Fourth Amendment purposes when Detective Flynn detained it and subjected it to a *227canine sniff’); United States v. Lakoskey, 462 F.3d 965, 976 (8th Cir.2006) (citing Logan and stating, “[o]n this record, it is clear that the package was seized when it was pulled from the regular stream of mail and subjected to a dog sniff’). One month after Lakoskey, the Eighth Circuit decided Zacher.
Regardless of whether Zacher and Va Lerie reflect an ongoing conflict with the Demoss line of cases in the Eighth Circuit or they overrule them, the result is the same: we have no reason to rely on the repeated but unexplained “seizure” holding in the Demoss line. And in substance, unlike those cases, Zacher actually applies the Supreme Court’s meaningful-interference standard.
Applying Zacher’s reasoning here, I am sure that Officer Meyer’s brief placement of the package onto the UPS floor for a dog sniff could not have interfered with Eichers’s possessory interest in the package. Indeed, had the police report not documented that the officer picked up the package and put it onto the floor, Eichers probably would have never known. Nothing in the record suggests that the officer’s momentary repositioning would have affected the timing of the package’s ultimate delivery or even its reaching any significant transfer point along the way. And as my preamble suggests, I think every reasonable person sending or awaiting an air-delivery package expects that it will be handled similarly, many times over by many handlers. The officer’s handling did not interfere with Eichers’s possessory interest in any way, let alone any meaningful way, so no seizure occurred.
United States Supreme Court caselaw also influences my view that no Fourth Amendment seizure occurred here. The pre-Zacher Eighth Circuit cases, which seem errant for the reasons stated, all mention the dog sniff in the same sentence that declares that the officer’s conduct constitutes a seizure. That is, they imply that the officer’s reason for moving the package is what matters. But that is incorrect. An officer’s reason for lifting the package has no practical bearing on the real issue in a seizure analysis within the Supreme Court’s framing of the question. Again, according to the Supreme Court, the question is whether the officer’s handling of the package meaningfully interfered with the recipient’s or sender’s possessory interest. Jacobsen, 466 U.S. at 113, 104 S.Ct. at 1656. The officer’s purpose is not relevant to the owner’s possessory interest until the officer actually does something to impact that interest.
And Jacobsen informs us of the type of intrusive police conduct that might rise to this “seizure” level of interference with an air-shipped package. The majority relies on Jacobsen for the notion that Officer Meyer’s merely placing a package on the floor for a dog sniff constituted a “seizure.” Far from it. In Jacobsen, the officers investigating a package did not merely put the package on the floor. They “removed [a] tube from the box, the plastic bags from the tube, and a trace of powder from the innermost bag.” 466 U.S. at 118, 104 S.Ct. at 1659, 80 L.Ed.2d 85. Because these contents had already been revealed to courier employees who discovered them after a forklift accident had opened the package, id. at 111, 104 S.Ct. at 1655, 80 L.Ed.2d 85, the agents’ conduct revealed nothing that had not been previously learned by the “private search” of the courier employees and was not a “search” under the Fourth Amendment, id. at 119-20, 104 S.Ct. at 1659-60, 80 L.Ed.2d 85. But it was a clear, demonstration of “the agents’ assertion of dominion and control over the package and its contents,” and it was therefore a “seizure.” Id. at 120, 104 S.Ct. at 1660, 80 L.Ed.2d 85 (emphasis *228added). Jacobsen does not resemble this case. And it does not hold or even suggest that placing a package on the floor to be sniffed is a “seizure.” But it does support my reasoning that a “seizure” results from some real interference with a person’s pos-sessory interest in a package while in transit.
Supreme Court caselaw urges me to disagree with the majority and dissent in another way. The majority rightly observes that the officer’s mere lifting of the package from the conveyor belt with the intent to examine it is not a seizure. See Demoss, 279 F.3d at 636. And the Supreme Court has held that the Fourth Amendment does not require reasonable suspicion to justify a drug-detection dog sniff of a vehicle stopped by police, Illinois v. Caballes, 543 U.S. 405, 410, 125 S.Ct. 834, 838, 160 L.Ed.2d 842 (2005), or of luggage handled by a traveler in an airport, United States v. Place, 462 U.S. 696, 707, 103 S.Ct. 2637, 2645, 77 L.Ed.2d 110 (1983). So if the Fourth Amendment requires reasonable suspicion for neither the officer’s lifting of a package from a conveyor belt for an initial viewing nor the dog’s sniffing of the package placed in front of it, how does it require reasonable suspicion for the officer’s merely lowering of the package to the floor between the lifting and the sniffing? In what logical way has the officer’s repositioning of the package for the sniff become more constitutionally significant than the original lifting or the eventual sniffing? Shouldn’t the Constitution as applied to each component make sense in context of its application to the others?
For these reasons I am convinced that the officer’s placing the package on the floor for the dog sniff was not a “seizure” under the Fourth Amendment. It is of no constitutional importance and required no suspicion whatsoever.
The Officer Did Not “Search” the Package by Subjecting it to the Dog Sniff.
I turn from the supposed seizure to the supposed search. For two reasons I disagree with the majority’s treatment of the dog sniff as a search under the state constitution. First, the holding mistakenly extends constitutional protection to afford greater rights under the state constitution than is afforded under the same language of the federal Constitution, while authority to so extend the law is reserved exclusively for the state’s highest court. Second, even if the holding is only an attempted application of existing state supreme court precedent, the application is erroneous because the reasons the supreme court treated dog sniffs of occupiable structures as searches do not apply to dog sniffs of packages surrendered temporarily to air-delivery couriers.
Any state may provide greater protection of individual rights under its constitution than the protection afforded by the federal Constitution. See Michigan v. Long, 463 U.S. 1032, 1041, 103 S.Ct. 3469, 3477, 77 L.Ed.2d 1201 (1983). But in Minnesota, authority to do so lies with the supreme court, not this court. See State v. Carter, 596 N.W.2d 654, 657 (Minn.1999) (“[A] state supreme court may interpret its own state constitution to offer greater protection of individual rights than does the federal constitution.” (quotation omitted)); In re Welfare of M.D.O., 462 N.W.2d 370, 375 (Minn.1990) (criticizing the court of appeals for “exceeding its role as an error-correcting body”). So an individual’s Fourth Amendment right to privacy in a package being shipped by air affords the full extent of constitutional protection in Minnesota unless the state supreme court has determined that the Minnesota constitutional right to privacy is greater. It hasn’t.
*229It is clear that the sniff is not a search under the Fourth Amendment. The federal Supreme Court has expressly held that an officer’s exposing an airline passenger’s luggage to a dog sniff for drugs “did not constitute a ‘search’ within the meaning of the Fourth Amendment.” Place, 462 U.S. at 707, 103 S.Ct. at 2645. The Supreme Court’s rationale for that holding as to luggage would apply equally to a package sniffed during shipping: a dog sniff is not intrusive; it does not reveal noncontra-band items; the sniff discloses only the presence or absence of illegal drugs; the sniff exposes the owner to no embarrassment or inconvenience. See id., 103 S.Ct. at 2644. Packages transported by air have never been held to have greater constitutional protection than luggage transported by air. The dog sniff of Eichers’s package therefore was not a search under the federal Constitution.
The same is presumptively so under the state constitution. No state supreme court case has ever taken a different approach or held that a dog sniff is always a “search” under our state constitution. A dog sniff has been held to be a search only in limited circumstances not present here. In State v. Wiegand, the supreme court held that the state constitution requires an officer to have reasonable suspicion to conduct a dog sniff outside a car lawfully stopped for an equipment violation because a dog sniff for drugs expands the scope of the stop, and expanding the scope of a traffic stop requires reasonable suspicion. 645 N.W.2d 125, 135-36 (Minn.2002). In State v. Carter, the state supreme court held that a drug-detection dog sniff outside a storage unit is a “search” under the state constitution “particularly” for “storage units like appellant’s that are equivalent in size to a garage and are large enough to contain a significant number of personal items and even to conduct some personal activities.” 697 N.W.2d 199, 210-11 (Minn.2005). And in State v. Davis, the state supreme court accepted without discussion the state’s concession that a drug-detection dog sniff in an apartment building’s common hallway is a search under the state constitution, and it went on to analyze the level of suspicion necessary to justify the search based on a person’s expectations of privacy in the space immediately outside of his residence. 732 N.W.2d 173, 176, 180-81 (Minn.2007).
Nothing in these cases suggests that the supreme court has exercised its exclusive authority to interpret the state constitution so as to extend to air-courier customers greater individual rights to privacy in shipped packages than those rights afforded by the federal Constitution. The state holdings lack sweeping language or broad reasoning treating drug-detection dog sniffs the same regardless of the subject or circumstances of the sniff. Indeed, the rationale applies to the limited circumstances in those cases: reasonable suspicion is required for dog sniffs around stopped cars because of the expand-the-scope-of-the-stop doctrine; for dog sniffs immediately outside garage-sized storage units in part because the units are large enough to accommodate personal activity; and for dog sniffs just outside a tenant’s apartment door because the sniff reveals personal activity inside a person’s home. Because the supreme court has never interpreted the state constitution to give air-courier customers greater individual rights than rights afforded by the federal Constitution, in my view the court today exceeds its authority by holding that the state constitution requires reasonable suspicion for police conduct that is unrestricted by the Fourth Amendment.
Assuming for the sake of argument that I am wrong about that, and that the majority is trying only to apply precedent rather than to extend it, still I differ. A *230dog sniff is a “search” of or around a package during shipment only if a person could have a reasonable expectation of privacy in the area searched. Caballes, 543 U.S. at 408-09, 125 S.Ct. at 837-38. Harken back to my preamble. Reasonable people live in a security-conscious world that has seen new methods and technology emerge to respond to Ted Kaczynski’s use of air transportation to send explosive devices, unknown operatives’ use of air transportation to send anthrax and ricin, and al-Qaeda’s various reported plots to smuggle improvised bombs onto both cargo planes and passenger planes. Today, who could reasonably think that his package is going to be put onto an airplane without substantial human, animal, and technological scrutiny of its contents? Knowing that his package, like all air-shipped packages, would, without any showing of particularized suspicion, likely undergo extensive examination before being placed on an airplane, how could Eichers have had any reasonable expectation of privacy in the scent-detecting examination of the package after it was removed from the airplane and subjected to the dog sniff for drugs? The majority acknowledges that, because of modern terrorism, the flying public’s expectation of privacy in packages placed in the mail is, “perhaps,” diminished. But it believes that the state supreme court has already drawn the line on constitutional protections in this setting. Again, I read the state cases quite differently.
Finally, even if I am wrong and the sniff constitutes a warrantless “search,” we still must determine what, if any, level of suspicion is necessary for the search. Balanced against Eichers’s reasonable expectation of privacy in the detectable drug odor emanating from his package, which I submit is an interest of very little value, is the substantial governmental interest in fostering human safety. The constitutional question of reasonableness includes a balancing of these interests. See Wiegand, 645 N.W.2d at 134. Air courier services like UPS occasionally partner with law enforcement officials to reduce the chances that their deliverers will become unwitting drug runners who might be greeted by illegal drug users or dealers or by other criminal elements attempting to intercept interstate drug shipments. Law enforcement partnerships that allow officers like Meyer to help couriers screen packages for drugs using suspicionless dog sniffing plainly vindicate the state’s substantial safety interest without offending any legitimate individual interest.
Conclusion
This is not a close case. Eichers had no reasonable expectation of privacy in the odor immediately around a package shipped by air. The federal Constitution does not treat the officer’s conduct as a seizure or the dog sniff as a search. The state supreme court has never treated the dog sniff of an air-transported package as a search or suggested that it would. A drug-detecting dog sniff is a minor intrusion, revealing only the presence of illegal contents. The state has a substantial interest in helping air couriers avoid dangerous drug deliveries.
This was not a seizure. This was not a search. Even if it were a search, the slight intrusion required no particularized suspicion. Officer Meyer had reasonable suspicion to conduct the dog sniff, but neither the U.S. nor Minnesota Constitution required it.